DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/25/2021 has been considered and entered into the record.  New claims 15–18 have been added.  Claims 1–18 are pending and examined below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name AuTx®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982); www.soldiermod.com. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated 


Claim Rejections - 35 USC § 103
Claims 1–8, 10, 13, 14, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Bottger (US 6,610,618 B1).
Bottger teaches a penetration-resistant material having at least a double layer of fabric composed of two layer of woven fabric which are cross-plied at 90 degrees.  Bottger abstract, 3:1–8.  Each layer of woven fabric comprises two sets of threads woven together, wherein a first set of threads (warp) has a linear density of at least about 420 dtex and a second set of threads (weft) has a linear density as low as 50 dtex.  The higher dtex threads are equated to the claimed ballistic threads, while the lower dtex threads are equated to the claimed non-ballistic threads.  Accordingly, a first fabric layer has a warp thread with a linear density of about 420 dtex and a weft thread linear density of at least 50 dtex.  The ballistic threads may be made from poly-aramid.  Id. at 2:4–19.  
Cross-plying the second layer of fabric leads to a warp thread with a linear density of at least 50 dtex and a weft thread linear density of about 420 dtex.  The ratio of higher dtex threads to the lower dtex threads is 3.5 to 20 threads/cm : 0.5 to 8 threads/cm. Id. at 1:56–68.  Accordingly, the ballistic to non-ballistic thread count ratio range overlaps with the claimed ratio range.  The threads and layers of woven fabric are bonded together using stitch bonding, adhesive bonding (e.g., thermoplastic or elastomeric polymers), or binding fibers.  Id.
Claim 7 is rejected as the adhesive polymer is melted regardless of form and would result in the same material product.  Claim 10 is rejected as the layered fabric of Bottger is at least partially impregnated with polymer when the layers are laminated together due to the surface structure of the woven layers.  
While Bottger teaches non-ballistic linear density of at least 50 dtex, the claimed linear density of less than 40 dtex or 30 dtex is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Although Bottger does not explicitly teach the claimed features of dynamically measured mechanical strength relative to statically measured strength and ballistic thread strengths it is reasonable to presume that said properties are inherent to Bottger.  Support for said presumption is found in the use of like materials (i.e., warp and weft threads of claimed linear density and composition).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of dynamically measured mechanical strength relative to statically measured strength and ballistic thread strengths would obviously have been present one the Bottger product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bottger as applied to claim 1 above, and further in view of Vito (US 2013/0090029 A1).  Bottger fails to teach needle punching as a means to bind together the first and second layers of the fabric.
Vito teaches an impact dissipating fabric system comprising first and second woven fabric layers, wherein the fabric layers may be bound together via tack yarn, 
It would have been obvious to one of ordinary skill in the art to have used needle punching instead of adhesive lamination to bond the first and second layers of the Bottger fabric together as the two coupling methods are functionally equivalent methods used to bond layers of penetration-resistant material.
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bottger as applied to claim 6 above, and further in view of Severin (US 4,181,768).  Bottger fails to teach fabric or adhesive basis weights for the penetration-resistant material.
Severin teaches a body armor laminate comprising alternating layers of fabric and adhesive.  Severin abstract.  The fabric layers have a weight of at least about ~170 g/m2 and adhesive levels ranging from ~19 to ~73 g/m2.  See id. at 1:44–63.
One of ordinary skill in the art would have found it obvious to have looked to Severin for guidance as to suitable fabric and adhesive basis weights in order to successfully practice the invention of Bottger.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that “AuTx” is not a registered trademark, but is used to designate a general type of terpolyaramide fiber.  The Examiner does not find this argument because the trade name “AuTx” appears to belong to Alchemie and pertains to their specific “next generation” aramid yarns.  See www.soldiermod.com.  Accordingly, Applicant is directed to use 
Applicant argues that rather than teaching a non-ballistic threadcount of less than 40 dtex, Bottger teaches a non-ballistic thread count of greater than 50 dtex, thereby resulting in an “R” value outside the claimed range.  While Bottger teaches non-ballistic linear density of at least 50 dtex, the claimed linear density of less than 40 dtex or 30 dtex is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786